 6'DECISIONS OF NATIONAL LABOR RELATIONS BOARDC-B Buick,Inc.andInternational Association of Ma-chinists and Aerospace Workers, District Lodge No.63, AFL-CIO. Case 6,,-CA-6244September17, 1973DECISION AND ORDERBY CHAIRMANMILLER ANDMEMBERS FANNINGAND PENELLOOn January 30, 1973, Administrative Law JudgeJohn F. Funke issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedlimited exceptions and a supporting brief. The Re-spondent filed no exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the limited exceptions andbrief and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judge, asconsistent herewith, and to adopt his recommendedOrder, as modified herein.The Administrative Law Judge found that the Re-spondent violated Section 8(a)(5) of the Act when, afew days prior to commencement, of negotiations fora new contract, its president, Solow, called a meetingof the unit employees and told them in effect that ifthe Union's demands were too high the Respondentwould go out of business, and later, at another meet-ing with the employees occurring between the, twobargaining sessions that took place, its supervisor,Williams, told them they would be better off dealingdirectly with Respondent than through the Union.The Administrative Law Judge rightly concluded thatby this conduct the Respondent was appealing direct-ly to the unit employees in an effort to circumvent itsstatutory responsibility to deal with the Union, theircertified bargaining representative.' Notwithstandingthese findings, the Administrative Law Judge failed tofind that Respondent also violated Section 8(a)(5)when it declined to furnish economic data to substan-tiate its plea of inability to meet the Union's bargain-ing- demands.TheAdministrativeLaw Judgeconcluded that from "the totality of conduct" of theparties, the Respondent's refusal to furnish this infor-mation did not constitute bad faith, noting that theRespondent had retracted its claim of inability to payand had given the Union a statement of its pretaxprofits.1Respondent did not file exceptions to any of these conclusions or theThe General Counsel excepts to the AdministrativeLaw Judge's failure to find that the Respondent vio-' lated the Act by refusing to provide the Union withfinancial data as the latter requested. He contendsthat the Respondent pleaded financial inabilitythroughout the course of negotiations, did not reallyretract that plea, and demonstrated bad faith when itrefused to furnish the information requested, particu-larly in light of the bad faith manifested by Respon-dent in attempting to undermine the Union by dealingdirectly with the employees. In this last regard, theGeneral Counsel contends that the AdministrativeLaw Judge erred in failing to consider theRespondent's declination of financial information inthe context of this other related unfair labor practiceconduct in which the Respondent was found to haveengaged.We find merit in these contentions.The parties' first contract expired on June 30, 1972.On June 20, 1972, the Union wrote the Respondent,requesting bargaining on 12 specific items and other-wise on such items as might arise during the course ofnegotiations for a new agreement. The first bargain-ing session was scheduled for July 19, 1972.2 Fourdays prior to that session, President Solow conductedthe meeting with the employees described above, atwhich he held out the likelihood of the business fold-ing if the Union's demands were excessively high.At the beginning of the July 19 bargaining session,the Union's negotiators informed Respondent's rep-resentatives that they were aware of Solow's talk withthe men on July 15. Thereafter, a discussion of theUnion's proposals ensued. According to the testimo-ny of Theodore Bold, the Union's business represen-tative, theRespondent's position, as continuallystated throughout the session, was that it could notafford to meet the Union's proposals. Bold thereforeadvisedRespondent's representatives that if theywere "pleading poverty" the Union should have anopportunity to examine the Respondent's profit andloss statement. D. Robert Williams, Respondent'svice president, allegedly replied that the Union wouldnever see such statements. Nevertheless, the Respon-dent did offer to increase benefits beyond those con-tained in the old agreement; and the Union appearsto have refused to discuss the Respondent's counter-offers because it viewed its proposals as a packagedeal, to be acceptedin toto,suggesting that the menmight be better off "negotiating from the street " Themeeting ended without any progress toward a settle-ment.The second and last bargaining session was held 2weeks later on August 2.1 Discussion centered on thefindingsof fact upon which they rest.2 All events occurred in 1972.3 In the meantime, Williams had met with the employees and suggested206 NLRB No. 10 C-B BUICK, INC.7Union's original proposals. Again the Respondent'srepresentatives rejected these proposals, asserting thatthey could not afford the increased benefits demand-ed. The Union's business agent again demanded tosee the Company's books. As before, this request wasdenied. When the Union's business agent charged thecompany representatives with pleading poverty, Wil-liams, speaking for the Respondent, retracted thestatement that the Company could not afford to payall the Union demanded but stated that it was notgoing to pay. Notwithstanding, shortly before termi-nation of this bargaining session, the Respondent'spresident orally furnished Bold with a figure purport-edly representing the Respondent's pretax profits forthe preceding year (Bold had no recollection of this).The meeting ended, however, after the Respondentrefused theUnion's final demand to see theCompany's books before negotiating further.In agreement with the General Counsel, we deemrelevant to a determination, as to whether the Re-spondent satisfied its statutory obligation to bargainby refusing to furnish the requested financial data, theunlawful tactics applied by it outside the bargainingroom to undermine the position of the Union therein.The principal facts in this case show a refusal to bar-gain by Respondent's (1) refusing to furnish to theUnion financial information to support its claim ofinability to meet the contractual demands, while (2) atthe same time dealing directly with its employees,impressing upon them that their continued employ-ment likely would be affected adversely by theUnion's demands,4 and that they would do better forthemselves as employees without the Union repre-senting them. In our view, the two aspects of thisconduct are intertwined and constitute a violation ofSection 8(a)(5) and (1) of the Act.In assessing the Respondent's refusal to provide therequested financial information, the AdministrativeLaw Judge utterly failed to consider Respondent'sconcurrent conduct of trying to subvert the Union'sposition as its employees' bargaining agent. And whileour dissenting colleague does not totally ignore suchconduct, he accords little weight to it in consideringthe Respondent's statutory obligation to come forthwith information to substantiate its claim of inabilityto pay more than it offered, which was far below thecost'of the Union's demands. We do not understandhow Respondent's refusal to disclose its financial pic-ture in any meaningful way can be divorced from thewhole pattern of Respondent's conduct during thesenegotiations. As the Administrative Law Judge him-self recognized, in measuring good faith, it is thetotal-ity of conduct that demonstrates an employer's accep-tance or rejection of the bargaining process. Surely, asbasic to that process and as much a part of it as anemployer's obligation to refrain from bypassing thecollective-bargaining representative is the obligationby the same employer to produce upon request thefinancial data required to achieve fruitful bargainingonce it makes its economic distress or difficultiespartof its bargaining posture .5Here,whetherRespondent's claim of inability to pay was one ofpotential poverty if it acceded to the Union's de-mands or that it could not meet competition orachieve sufficient profit if it did so, its refusal to meetthat latter obligationwas, in the context ofRespondent's whole approach, demonstrative of afailure to bargain in good faith .6Viewed in this perspective, the Respondent's nakedclaim that it could not afford to meet the initial bar-gaining demands made by the Union rings hollow andhardly allows for meaningful discussion of the eco-nomic issues involved.WithoutdisclosureofRespondent's financial status as represented in profitand-loss figures, the Union was not in any position toappraise the validity of Respondent's economicclaims or modify its economic proposals., Absent theRespondent's supplying substantiating figures in sup-port of its claims, we would not expect or require theUnion to revise its proposals downward as both theAdministrative Law Judge and our dissenting col-league seem to imply it should have done. Unlikethem, we find that the breakdown in negotiations wasnot so much due to intransigence on the part of theUnion in refusing to budge from its demands as it wasdue to the Respondent's adamancy in refusing to fur-nish the requested financial data, thereby preventingthe give-and-take one expects in the bargaining pro-cess.Neither are we satisfied that the Respondent's sub-sequent abandonment of its claimed inability to pay,long after bargaining negotiations had begun, wasanything more than an exercise in semantics on itspart in an effort to placate the Union and divert thatparty from further seeking the financial informationitdesired. The plain fact is that after changing itsstance in this regard, the Respondent continued toresist providing the information requested, while per-sisting that it could not meet the Union's demands.Indeed, recognizing, themselves, that a belated retrac-tion of Respondent's claimed inability to pay may nothave extinguished its responsibility to furnish infor-mation, the Respondent's negotiators orally gave theirunion counterparts a figure which purportedly repre-sN.LR.B. v. Truitt Manufacturing Co.,351 U.S. 149 (1956).theydeal directly with the Respondent and forget the Union.6 SeeGlobe Gear Company,189 NLRB 422;Stanley Building SpecialtiesAt the time of Slows statements to this effect to the employees,Respon-Co., a subsidiary of The Stanley Works,166 NLRB 984;Peerless Distributingdent was fully aware of the Union's demands.Company,144 NLRB 1510. 8DECISIONSOF NATIONALLABOR RELATIONS BOARDsented the Respondent's pretax profit for the preced-ing year. We fail to see how this limited information-which the Union could not even remember receiv-ing-could have encouraged meaningful negotiationson the economic terms of a new contract.How that figure could have helped the Union tocomprehend the Respondent's financial plight is be-yond us. Yet our dissenting colleague, like the Admin-istrative Law Judge, seems to hold that this act showsthe Respondent's good faith in that the figure went along ,way towards establishing that the Respondentmet its obligation to produce the requested informa-tion.We cannot agree. In the circumstances sur-roundingthe ' negotiations,theRespondent'swithdrawal of its claim of inability to pay and its bareassertion of a pretax profit figure amounted to noth-ing more than a clumsy effort to shed a statutoryresponsibility to substantiate a bargaining position itclaims to have taken in good faith, namely, that finan-cially it could not meet the Union's contractual de-mands.Nor does the fact that the Respondent presented aneconomic counteroffer to the Union's demands re-lease the Respondent from its obligation to providethe requested information. As the record shows, Re-spondent had claimed an inability to pay more thanitwas offering and categorically stated it could notafford the Union's contractual demands. In effect,Respondent was taking the position that an economicpackage beyond that proffered by it was financiallyimpossible for it togrant.The Board has long heldthat the principles underlyingN.L.R.B. v. Truitt Man-ufacturing Co., supra,apply to the situation where anemployer expresses the view that a wage increasecould lead to impoverishment, as well as the situationwhere it claims that present impoverishment pre-cludes such an increase.? In both situations, the refus-alupon request to substantiate the employer'sposition is in derogation of its statutory obligation.In sum,therefore,we find that the resolution ofmajor economic issues generated by the Union's de-mands and the Respondent's counteroffers was pre-cluded by the Respondent's refusal to furnishpertinent financial data requested by the Union.While such conduct standing alone would seem toprovide ground for finding a violation of Section8(a)(5),8 in the context of the other unfair labor prac-tices that were designed to dissipate support for theUnion among the employees, there can, in our opin-i CincinnatiCordage and Paper Company,141NLRB 72, 77.s Contraryto the opinion of our dissenting colleague,we do not find aviolation in this regardmerelybecause the Respondent committed otherunfair labor practices at the same time. Like Chairman Miller, wehaveconsidered the Respondent's refusal to furnish information to substantiateits plea of impoverishment on its own merits, but unlike him, for the reasonsdescribed above,wefind Respondent's conduct wanting in that regard.ion, be no question that such a finding is required.Accordingly,we reverse the Administrative LawJudge's finding to the contrary.AMENDED CONCLUSION OF LAWSubstitute the following for the Administrative LawJudge's Conclusion of Law 4:"4.By refusing to furnish the Union with the finan-cial data it requested on July 19 and August 2, 1972,the Respondent on and after July 19, 1972, refused tobargain with the Union and has thereby engaged inand is engaging in unlawful conduct within the mean-ing 'of Section 8(a)(5) of the Act."ORDERPursuantto Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adoptsas itsOrder the recommendedOrder of the Administrative Law Judge,as hereinmodified, and hereby orders that C-B Buick, Inc.,Pittsburgh, Pennsylvania, its officers,agents, succes-sors,and assigns, shall take the action set forth in thesaid recommended Order, as modified below:1.Insert the following as paragraph 2(b) of theAdministrative Law Judge's recommended Order,and reletter the present paragraphs 2(b) and (c) as 2(c)and (d), respectively:"(b) Furnish the Union, on request and within areasonable time, that information sought by theUnion relating to the Respondent's claimed inabilityto pay thewage increasesand other benefits requestedby the Union."2.Substitute the attached notice for that of theAdministrative Law Judge.CHAIRMAN MILLER, dissenting in part:While I agree with my colleagues that the Respon-dent ran afoul of the Act by meeting with employeesand thereby attempting to circumvent its obligation todeal directly with the Union, I do not agree that theRespondent engaged in unlawful conduct when it re-fused to open its books to the Union at the latter'srequest. Indeed, like the Administrative Law Judge, Iam persuaded that the Union's own intransigence pre-cipitated the halt in negotiations and that the contro-versy over access to the Respondent's books merelyserved to screen the Union's determination to force anagreement based on its proposed contract demands.Unlike my colleagues in the majority, I am unwill-ing to accept the view that once a party has trans-gressed its bargaining obligation in one respect, itfollows that it must be sinning whenever its conductin the course of performing other bargaining obliga- C-B BUICK, INC.9tions is questioned.In my view,the fact that here theRespondent unlawfully tried to deal directly with itsemployees does notafortiorimean that it acted in badfaithwhen it refused certain financial data to theUnion.The two aspects of Respondent's conduct,contrary to the view of my colleagues, are not neces-sarily connected.'Although I have no real quarrel with their view thatRespondent's refusal to furnish the requested infor-mation to the Union must be considered with thefound transgressions in mind,I do not believe, as theyseem to, that the mere existence of such transgressionssuffices to dispose of the remaining issue before usunfavorably to Respondent.We still must determinehere whether the refusal complained of that the'Ad-ministrative Law Judge found to be lawful is, by itsown nature and in the context of its immediate cir-cumstances,i.e., the negotiating sessions, indicative ofa failure to meet a statutory obligation. If theRespondent's refusal to produce the information wasjustified because of the conditions under which .itsproduction was sought,then the lawfulness of thatrefusal cannot-be converted to an illegality simply bythe existence of other conduct unfree of taint. In myopinion,this is the import of the decision of the major-ity.For thefollowing reasons,Idisassociate myselffrom that view and the erroneous result that itachieves in this case.No one disputes the fact that,well in advance of thefirst bargaining session,the Union presented the Re-spondent with a list of bargaining demands which,among other things,would have had the effect ofincreasing substantially employees'wages and fringebenefits.For example, the Union's proposals includeda $1-per-hour-per-year increase for utility men, whowere receiving$2.05 an hour under the contract. Atthe first bargaining session, the Respondent met theUnion's proposal with respect to the wage increase forutility men by offering to increase their hourly rate by25, 15,and 15 cents, respectively,over the term of a3-year contract.The Respondent met the Union's re-quest for one additional holiday by offering two addi-tional half days,in order to avoid, what it asserted,would require closing the shop for a 4-day period. TheRespondent also offered concessions on other mone-tary items, but a lack of progress was apparent.It is undisputedthat the Unionrefused to-discussany of the Company's counteroffers,insisting that theUnion'sproposalsmust be acceptedin totoandthreatening to strike as an alternative.It was in thiscontext that the Respondent's assertion that it couldnot "afford"to pay was met with the Union's addi-tional demand that it be allowed to inspect theRespondent's books.At the second and last bargaining session,discus-sion again centered on the Respondent's proposalswith the Respondent again insisting that it could notafford them.'Once more the Union'snegotiatorsasked for the Respondent's books and again that re-quest was denied.The union negotiators charged theRespondent with pleading poverty which provokedWilliams to reply that he was retracting the statementthat the Respondent could not afford to pay but rath-er that it was not going to pay the amounts demandedin the Union's initial proposal.My colleagues characterize the above retraction asa ploy to detour the Union in its quest for the informa-tion it sought and, further,as an unsuccessful attemptby Respondent to give the appearance of meeting itsstatutory duties.I see no justification for either con-clusion.Respondent's switch to a position that itwould not acquiescein the Union's exorbitant de-mands from a claim of inability to pay represents botha significant departure in its bargaining posture, andquite a difference in meaning.The AdministrativeLaw Judge correctly recognized this by treating thechanged position as a withdrawal of Respondent'sprior claim.Since that claim alone created the situa-tion where the Union could conceivably justify itsrequest for the production of financial data,its re-moval from the negotiations terminated any obliga-tion the Respondent may have had to substantiate it.Nor is there evidence of subsequent conduct by theRespondent which could be deemed to be inconsis-tent with that withdrawal, thus demonstrating that theretraction was insincere and nothing more than aruse.Indeed,what happened thereafter establishes theopposite conclusion.Concomitant with this change inapproach, the Respondent provided the Union withsome idea of its financial situation by proffering itspretax profits for the preceding year. That this wasdone orally does not lessen the fact that the informa-tion was provided; furthermore, it represented a con-cession towards the direction that the Union up tothen had been unable to wring from the Respondent.Yet, what was the response of the union negotiators?Theyignored it.Instead of directing inquiries towardsthe Respondent to ascertain the relationship of thisfigure in its total economic picture, such as, for exam-ple, what percentage of gross sales the figure repre-sented, the Union returned to the already worn re-frain of"let's see your books"and, when that demandwas denied, summarily broke off further negotiations.Under these circumstances, the rigidity demon-strated by the Union, coupled with its apparent disin-terest in pursuing negotiations from the point at whichthe Company retreated from its original protestationthat it could not afford to pay everything that theUnion demanded, leads me to conclude that the de-sire to gain access to the Respondent's books overrodeany desire on the part of the Union to reach agree- 10DECISIONSOF NATIONALLABOR RELATIONS BOARDmeat during the course of these negotiations excepton its initial terms. Consequently, it seems clear to methat the Respondent did not bargain in bad faith bydenying the Union access to its books where, as here,no demonstrable obligation to' do so had arisen.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the Unite. States GovernmentWE WILL,upon request,bargain collectivelyand in good faith with International AssociationofMachinists and Aerospace Workers, DistrictLodge No. 63, AFL-CIO,with respect to wages,rates of pay,hours,and other terms and condi-tions of employment for our employees in thefollowing appropriate unit:All service department and parts departmentemployees at our Pittsburgh,Pennsylvania,dealership,excluding all office clerical em-ployees,salesmen and guards,professionalemployees and supervisors as defined in theAct.WE WILL furnishthe Union,on request andwithin a reasonable time,that informationsought by it relating to our claimed inability topay the wage increases and other benefits re-quested by the Union.WE WILL,if agreement is reached,sign a collec-tive-bargaining contract with said Union cover-ing all the terms of said agreement.WE WILL NOTdeal directly with our employeesconcerning any contract proposals submitted bythe Union.WE WILL NOTthreaten our employees that theUnion's demands or a strike to enforce them willforce us to go out of business.WE WILL NOTtellour employeesthat theywould be better off dealing with us through theirdepartment supervisor rather than through theUnion.DatedByC-B BUICK, INC.(Employer)(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 1536 Federal Building, 1000 LibertyAvenue, Pittsburgh, Pennsylvania 15222, Telephone412-644-2977.DECISIONSTATEMENT OF THE CASEJOHN F. FuNKE, Administrative Law Judge: This proceed-ing was brought before the National Labor Relations Boardupon:1.A charge filed August 9,1972, by International Associ-ation of Machinists and Aerospace Workers, District LodgeNo. 63,, AFL-CIO, herein the Machinists, against C-BBuick, Inc., herein Buick,allegingBuick violated Section8(a)(l) and(5) of the Act.2.A complaint issued by the General Counsel on Sep-tember 26, 1972,against Buick allegingBuick violated Sec-tion8(a)(1) and(5) of the Act.3.An answer filed by Buick on October 6, 1972, denyingthe commissionof any unfair labor practices.4.A hearing held before me on November 20, 1972, atPittsburgh, Pennsylvania.5.A brief submitted by the General Counsel on Decem-ber 26. 1972.Upon' the entire record in this case and from my observa-tion ofthe witnesseswhile testifying, I make the following:FINDINGS1.THE BUSINESS OF BUICKBuick is a Pennsylvania corporation maintaining an auto-mobile agency at Pittsburgh, Pennsylvania, where it is en-gaged in retail sale and service of automobiles.During arepresentativeyearBuick has sales exceeding $500,000 ingross volume and purchases goods and materials fromplaces outside the Commonwealth of Pennsylvania valuedin excess of $50,000. Buick is engaged in commerce withinthe meaningof the Act.II.THE LABORORGANIZATION INVOLVEDThe Machinists is a labor organization within the mean-ing of the Act.IIITHEUNFAIR LABOR PRACTICESA. The IssuesThe issues presented by the pleadings were:(a)Did Buick threaten to go out of business before itwould agree to the Machinists' bargaining proposals?(b)Did Buick promise greater benefits to employees ifthey would abandon support for the Machinists?(c)Did Buick bypass the Machinists by negotiating di-rectly with its employees? C-B BUICK, INC. '11(d)DidBuick failto providethe Machinists with infor-mation regarding its financialability tomeet its bargainingdemands after pleadinginability, to pay?B. The Evidence1.BackgroundOn February 10, 1971, the Machinists was certified as thecollective-bargaining representative of the employees ofBuick in a unit described in the complaint as follows:All service department and parts department employ-ees at Respondent's Pittsburgh, Pennsylvania, dealer-ship, excluding all office clerical employees, salesmenand guards, professional employees and supervisors asdefined in the Act.The appropriateness of the unit is not in dispute.Following the certification the parties reached agreementon a collective-bargaining contract effective from May 1,1971, until June 30, 1972. (G.C. Exh. 2) On June 20, 1972,1theMachinists wrote Buick requesting negotiations on 12specific requests and a catch-all for other items which mightarise during negotiations. These demands (G.C. Exh. 3)were:1.Discuss employees' classifications: New & UsedCar Reconditioner Assistant Parts Counterman. '2.General wage increase for non-incentive employ-ees-$ 1.00per hour per year.3. Incentive employees-Guarantee rate shall be25¢ below one-half of the current customer labor rate.4.Additional holiday: Day After Thanksgivinga.Holiday pay shall be computed as follows: Av-erage earnings or current guarantee rate, whicheveris greater.5.Vacation improvements: Three (3) weeks afterFive (5) years. Four (4) weeks after Ten (10) years.6.Full payment of Blue Cross and Blue Shield-Improved hospitalization program.7.Tool insurance-No minimum8. Increased contribution to Pension Fund9.Life Insurance-$10,000; A.D. & D.-$10,000;Sick & Accident-$90 per week Benefits10. Seven (7) day's sick leave per year.11.Body work to be assigned by Service Manager.12.Discussion regarding Parts Department.13.WHATEVER ELSE MAY ARISE DURING NEGOTIATIONS!2. The talk ofPresident SolowFollowing receipt of this letter and on or about July 15,Charles L. Solow, president of Buick, called an after-hoursmeeting of his service and parts department personnel at thedealership. John Baran, shop steward for the department,and Charles R. Mindser, substitute shop steward, testifiedto the meeting.According to Baran, Solow reviewed the Machinists pro-posals and stated that Buick could not afford some of them,referring in particular to a request that the utility men re-ceive a $1-an-hour increase for each year of a 3-year con-1Unless otherwise noted all dates hereafter refer to 1972.tract. Solow told them that General Motors was insisting theBuick move to a bigger location and that it would providesome of the expense but that Buick would need a 3-yearbargaining contract to qualify for a continuation of thefranchise. Solow referred to the termination of the franchiseas the deadline for bargaining negotiations a deadline about6 weeks away. The alternative, according to Solow, was lossof the franchise and the closing of the dealership. A strikewould also result in a closing of the dealership. Mindsercorroborated this testimony in substance.Solow testified that he,called the meeting of January 15not to negotiate a contract with his employees nor to discussthe terms of the Machinists proposals as a basis for negotia-tions but to advise the employees that Buick was trying towork out a deal with General Motors and a mortgage com-pany for a new location and a new franchise if it was eco-nomically feasible.2 Solow told his employees, "I said, if wecouldn't stay in business, if the cost factor was too high, onthe new project, to the best of my knowledge, I didn't askfor any realdiscussionon anything that we werediscuss-ing." Attaching meaning to this statement is not easy but asI construe it Solow was telling them that if the Machinistsdemands were too high the new project would not be feasi-ble and Buick would go out of business and also testifyingthat there was no real discussion of the Machinists propos-als at thismeeting.3.The talk of William JacksonJohn Baran testified that sometime after July 15 and priorto August 2 the service and parts department employeeswere addressed by William Jackson, their supervisor, at ameeting calledby him after hours in the body shop. Thesubstance of this talk was directed to problems in the de-partment, particularly with regard to getting parts and alsoto the union situation. Accordingto Baran,Jackson toldthem he had worked previously with Solow and had alwaysgotten whatever he wanted from him and that the menwould be better off dealing with Solow through him ratherthan through a union.Charles R. Mindser, who was also present at thismeeting,corroboratedBaran's testimony. Jackson did not testify.3. The first bargaining meetingThe first bargaining meeting was held on July 19 ,at theoffice of Stanley C. Makoroff, counsel for Buick. Presentwere Makoroff, Solow, and D. Robert Williams, vice presi-dent of Buick, representing Buick and Theodore C. Bold,business representative of the Machinists, and John Baran,shop steward, for Machinists.Bold testified that on the 19th he was advised by Baranof Solow's talk with the men on the 15th, that he so toldMakoroff and suggested charges should be filed. Makorofftold him it was a small business, that he saw no harm in thetalk but told him to go ahead and file. According to Bold,discussion of the proposals then followed and Buick's conti-nual response was that it could not afford the proposals.Bold advised the Buick representatives that if they werepleading poverty the Machinists should look at the profit2 Baran testified thatthe problem of gettinga new location was a matterof generalinformationamongthe employees. 12DECISIONSOF NATIONALLABOR RELATIONS BOARDand loss statement to which Williams replied they (the Ma-chinists) would never see the statement. As to the issuesBold stated they did discuss reclassification of two employ-ees improperly classified and the rest of his proposals; ad-mitting that Buick offered increased benefits beyond the oldcontract.He could not, however, recall that Solow everadvised him what Buick's pretax profits were.Baran testified that there was discussion of-an inequity inthe rate of one (not two) employees who was performingtwo jobs with different classifications. The employee hadbeen receiving the lower classification rate and Buickagreed to reclassify him at the higher rate and to make uphis losses.The Machinists requested a $1 per hour per yearincrease for the utility men (also referred to as nonincentiveemployees) 3 who were receiving $2.05 per hour under theold contract 4 Buick offered to increase this rate by 25 cents,15 and 15 cents over the term of a 3-year contract. As to theincentive employees who were paid on either a flat rate of50 percent of charges with a guaranteed minimum, Baranadmitted that they were being paid the area rate. The re-quest for one additional holiday was met by an offer of twoadditional half days.5 The demand that Buick pay full hosp-itilization costs for family plan (it was paying only one-half)was countered by an offer to pay an additional $5 of thecost. (The single membership plan was fully paid.) Buickalso agreed to pay tool insurance after its cost was comput-ed. Baran thought that Bold asked for a 20-cent increase inthe pension fund and that Buick offered either 2 or 3 cents.There was also an offer to increase sick and health benefitsbut Baran could not remember the amount. A request for7-day sick leave and an increase in vacation pay was re-fused. Baran testified that after this meeting there was noformal meeting of the employees and any representative ofthe Machinists but that he explained what had taken placeto the men individually.Williams testified that at this first meeting Bold refusedto discuss Buick's counteroffers on the ground that his pro-posals were a package deal, to be accepted intoto,and thatthe men might be better off "negotiating from the street 6As to the inability to pay issue, Williams' testimony is notfree from amibiguity. His testimony reads:Q. (By Mr. Makoroff) All right, in the firstmeeting,was there any discussion about whether or not the com-pany could afford anincrease?A. Yes, I think what we indicated, affording, notwhether we were making or losing money, but whetherwe could in a thriving enterprise make concessions intotal to the union, that would make it so that our invest-ment would not be-the return investment would notbe that which we wanted.'3G.C. Exh. 3, Item 2.4 G.C. Exh. 2, p. 11.5Machinists requested that the day after Thanksgiving be a paid holiday.Buick objected on the ground that this meant closing the shop for a 4-dayperiod. It countered with an offer for a full day on Good Friday and ahalf-day on Christmas Eve.6 This testimony stands uncontradicted.7Williams later testified:A. At one time I said we can't afford it from the standpoint that wedidn'twant to do it, but then as I said,when it became the bone ofcontention with Mr. Bold, I said, let us retract the statement aboutaffording,if this bothers you,let'smake it,we will not grant youroriginal demands.No allegation was made, according to Williams, either thatBuick was not making a profit or that the cost of the benefitswas such that Buick would not be able to make a profit. Thedemand for a showing of the books was made and refusedby Buick on the ground that the issue was not whether it waslosing money but whether it could make a fair return on itsinvestment.Solow's testimony as to the first meeting is equally ambig-uous on this issue. After stating that Buick attempted tonegotiate on the specific demands 8 as it had done before hetestified:... So I think we offered certain concessions on thecontract, we earnestly tried to make a contract, I thinkthat we were doing it in good faith. I said, if it becomesagain economically unfeasible then, we wouldn't beable to operate our corporation, if you don't make aprofit, you can't stay in business.So I think what we said at that particulartime, I saidif there was or it was economically unfeasible, but Iknow that I tried to offer everything in good faith, atthat particular time, tried to make the contract.The meeting ended without any progress toward a negotiat-ed agreement.4. The second and last bargaining meetingThis meeting took place on August 2 in Solow's office.Bold and Mindser represented the Machinists (Baran wason vacation) and Solow and Williams represented Buick.Bold testified that they started going over the (Machinists)proposals again and that they (Williams and Solow) againsaid they could not afford them. Bold then asked for thebooks and the request was again denied. Bold again chargedthem with pleading poverty and Williams then stated he wasretracting the statement that they could not afford to paybut that Buick was not going to pay. The argument aboutthe books continued fruitlessly until Solow suggested thatBold take Buick's counterproposals to the employees-thatthey were satisfied with them. The meeting terminated withBold's final demand to see the books before negotiatingfurther.Mindser corroborated this testimony to the extent that assoon as Solow stated Buick could not afford to pay thedemands Bold demanded the books and was told he wouldnever see them. It was on this point of impasse that negotia-tions ended. On cross-examination Mindser testified thattherewas some discussion of Buick's counterproposalswhich remained the same as those advanced at the firstmeeting and that at one point Williams retracted his state-ment about being unable to afford to pay the demands butreiterated that the books would not be shown. Mindsertestified that he clearly understood that this was the positionof Buick on the issue of ability to pay.Williams testified that at this second meeting he withdrewhis statement that Buick could not afford to meet the Ma-chinists demands because "it seemed to stick in his (Bold's)5 Solo* testified that to each of Buick's counterproposals Bold's responsewas to threaten strike, and to repeat that what he had on paper was what hewanted. C-B BUICK, INC.13,craw, the idea that we would say anything about affording.".Near the end of the meeting Solow excused himself andwent "next door," presumably to another office and gaveBold a figure which represented Buick's profits for the pastyear. (Bold, as stated previously, did not remember receiv-ing this information.)Solow's testimony generally corroborated that of Nil-hams and in particular his testimony that he gave Bold thepretax profits of Buick for the past year. He could not recall,however, whether he ever stated that Buick could not affordthe demands or that he suggested that Bold take the coun-terproposals back to the men.ConclusionsThe talks by Solow and JacksonI find that both of these talks violated Section 8(a)(1) and(5) of the Act. It might appear that Solow's talk was no morethan a candid attempt to explain to his employees the diffi-culties facing Buick in securing a new location and a newfranchise contract and the effect that unreasonable de-mands and a strike would have on Buick's ability to contin-ue in business. At this time however the Machinists was thecollective-bargaining agent and negotiations had been initi-ated by the Machinists letter of June 20. I think it beyondargument that under these circumstances an employer mustdeal directly and exclusively with the bargaining representa-tive and is not permitted to discuss the consequences whichmight flow from a union's demand with his men. Advisingthe men of possible unhappy consequences if their demandsare, in the employer's eyes, unreasonable inevitably intrudeson their right to full and free negotiations. It equally inevita-bly undermines the position of a union at the bargainingtable by weakening the support which theunion might ex-pect from its members. The arguments which an employermight address to his employees should properly be reservedfor the'bargaining table where more experienced and know-ledgable representatives selected for that purpose can makereply-' That, I believe, is the law.10As to Jackson's talk, it was a frank effort to persuade theemployees to deal with Buick through him rather- thanthrough the Machinists accompanied by the statement thatby so doing they would be better off. This is an historic aswell as a primitive violation of Section 8(a)(5).11The "We Can't Afford"DefenseThe General Counsel contends that as soon as the Buickrepresentatives suggested that it could not afford to meet allthe Machinists demands without modification or negotia-tion it was obliged to open its books to Bold. (It has already-been found that Bold told Buick that what he would acceptwas what he had on paper and there is no testimony that ateither meeting he offered to negotiate on any item.) Thusbaldly stated the proposition would seem, as a matter of9I do, however,reject the argumentof the GeneralCounsel that Solow'sremarks constituted a clear threat of reprisals which Buick would take againstthe employees unless the Machinists' demands were modified.1°AmericanVitrified Products Company,127 NLRB 701, 715.u Medo Photo Supply v. N.L.RB.,321 U.S. 678.law, ridiculous, but it finds support inBoard decisions.12Under recent decisions an employer must expose his booksto any union, however exorbitant its demands, if he relieson the fact that a granting of the demands would reduce hisprofits to an unfeasible level or would place himin a non-competitive position in the industry.13 It is notrequired,under thesedecisions, that he allege a presentloss in doingbusinessor that a meeting of the demands would result ina loss indoing business; it becomes an obligation if healleges thata meetingof the demands would unreasonablyreduce his profits. An employer is thus placed in the unenvi-able position of either admitting that he can afford to paythe demands in full but is unwilling to do so, which is hardlya tenable bargaining position, or opening his books to apresumably hostile stranger.14 The authority for this perserule isN.L.R.B. v. Truitt Mfg. Co., Inc.,351 U.S. 159 (1956),although an examination ofTruittdoes not, in my opinion,justify the Board's sweeping conclusion.The impasse inTruittarose when the union representativeasked foran increaseof 10 cents per hour. The companyresponded that it could not afford such an increase, that itwas undercapitized, had never paid a dividend, and that anincreaseof more than 2-1/2 cents per hour would put it outofbusiness.The union then asked to examine thecompany's "books, accounting sheets, cost expenditures,what not, anything to back up the Company's position thatthey were unable to give more money." The company re-fused on the ground that such information was not pertinentto the discussion. In reversing the court of appeals andaffirming the Board's finding that the refusal constituted aviolation the Court added the followingcaveat.We do not hold, however, that in every case in whicheconomic inability is raisedas an argument againstincreasedwagesitautomatically follows that the em-ployees are,entitled to,substantiating evidence. Eachcase mustrest upon its particular facts. The inquirymust always be whether or not under thecircumstancesof the particular case the statutory obligation to bar-gain has been met. Since we conclude that there issupport the record for the conclusion of the Board herethat the Respondent did not bargain in good faith, itwas error for the Court of Appeals to set aside theBoard's order and deny enforcement.The majority decision, it might be noted, was accompaniedby a vigorous dissent by Mr. Justice Frankentraler, withJustices Clark and Harlan concurring. If there are any cir-cumstances which would justify a refusal to apply theper serule which the Board has found sanctioned byTruittthiscase seemsto present them. Here the Machinists and Buickhad, following certification, entered into a 1-year contract.Prior to its expiration the Machinists submitted its demandsfor a new contract and requested negotiations. Buick metwith the Machinists with reasonable promptness and wasconfronted with a take-it-or-leave-it series ofdemands12WheelingPacific Company,151 NLRB 1192, 1214, 1215;Stanley Build-ing Specialties, Co.,166 NLRB 984;Globe Gear Company(Chairman Millerdissenting), 189 NLRB 422.IsStanley Building Specialties, supra.14 Federalagencies are not notedfor thehomagethey pay toa citizen !sright to privacy. 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich included a raise for one classification of employeesamountingto over 48 percent or, over a 3-year period; ofover 145 percent. It might appear that any employer mightconsider such a demand exorbitant and plead an inabilityto pay. He may, but as I understand current Board law, heis guilty, if he does and without more, of infraction of Sec-tion 8(a)(5). Buick did attempt to negotiate on the Machin-ists proposals and did offer concessions on many issues allof which were rejected, if they were in fact even considered,as soon asthe entrapping words "we can't afford" wereused. Thereafter, as I read the record, the Machinists effortswere exclusively devoted to obtaining the books and afteronly two bargaining sessions the Machinists terminated themeeting although at this point Buick has withdrawn itsclaim of inability and had given the Machinists a statementof its pretax profits. If the measure of good faith bargainingis still the totality of conduct it would appear that the Ma-chinists rather than Buick was the intransigent party. In-deed, it appears that the desire to examine Buick's booksoverrode any desire to reach a reasonable agreement withthe result that the employees have been plunged intolengthy and perhaps fruitless litigation without any of thebenefits negotiation might have obtained.Recognizing that an Administrative Law Judge is com-pelled to follow Board rather than court decisions an excep-tion is the decisions of the Supreme Court. If thecaveatofthe Court inTruitthas any application at, all it would appearthat the circumstances of this case provide the exceptionindicated therein. I shall not, therefore direct Buick to pro-vide the Machinists with such of its financial data as isrelevant to Buick's claim (later retracted) of financial inabil-ity to meet the Machinists contractual demands.Upon the foregoing findings I make the following:CONCLUSIONS OF LAW1.Machinists, at all times material herein, has been certi-fied as the exclusive representative for the purposes of col-lectivebargaining of all employees in the followingappropriate unit:All service department and parts department employ-ees at Buick's Pittsburgh, Pennsylvania, dealership, ex-cluding all office clerical employees, salesmen andguards, professional employees and supervisors as de-finedin the Act.2.By bypassing the Machinists and dealing directly withemployees in the appropriate unit concerning the Machin-ists'demands for a new contract and threatening that suchdemands or a strike to enforce them might cause Buick togo out of business, Buick violated Section 8(a)(1) and (5) ofthe Act.3.By telling its employees in the appropriate unit thatthey could do better by dealing with Buick through a super-visor than through their exclusive bargaining agent, Buickviolated Section 8(ax l) and- (5) of the Act.4.Buick did not violate the Act by refusing to provide theMachinists with financial data requested during the bar-gaining meetingsof July 19 and August 2.5.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.IV. THE REMEDYHaving found Buick engaged in and is engaging in certainunfair labor practices it is recommended that it cease anddesist therefrom and take certain affirmative action neces-sary to effectuate'the policies of the Act.Upon the foregoing findings and conclusions and uponthe entire record in this case and pursuant to Section 10(c)of the National Labor Relations Act I recommend issuanceof-the following:ORDER15Respondent, C-B Buick, Inc., its officers,agents succes-sors,and assigns, shall:1.Cease and desist from:(a)Bypassing the Machinists and dealing directly with itsemployees concerning the Machinists' demands for a newcontract and threatening them that such demands or a striketo enforce them might cause it to go out of business; tellingits employees that they could do better dealing with itthrough a supervisor than through their exclusive bargain-ing agent.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Upon request bargain collectively and exclusivelywith Machinists as the exclusive bargaining representativesof the unit found appropriate herein concerning rates ofpay, wages, hours and terms and conditions of employmentand, if agreement is reached, embody such understandingin a written agreement.(b) Post at its dealership at Pittsburgh, Pennsylvania, co-pies of the attached notices marked "Appendix." 16 Copiesof the notice, on forms provided by the Regional Directorfor Region 6, after being duly signed by Respondent's au-thorized representative, shall be posted by the Respondentimmediately upon receipt thereof, and be maintained for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto ensurethat the notices are not altered, defaced, or cov-ered by any other material.(c)Notify the Regional Director for Region 6, in writing,within 20 days from the date of this Order, what steps it hastaken to comply herewith.15 In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Section102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.16 Inthe event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."